

116 S3511 IS: Supplemental Services for Native Elders Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3511IN THE SENATE OF THE UNITED STATESMarch 17, 2020Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLMaking emergency supplemental appropriations for nutrition and supportive services for older Native Americans under the Older Americans Act of 1965.1.Short titleThis Act may be cited as the Supplemental Services for Native Elders Act.2.Supplemental appropriationsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of Health and Human ServicesAdministration for Community Livingaging and disability services programsFor an additional amount for Aging and Disability Services Programs, for carrying out the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) (OAA), $35,896,860, to remain available through December 31, 2020, of which—(1)$27,826,920 shall be for providing services through Indian and Native American programs under parts A and B of title VI of such Act (42 U.S.C. 3057b et seq., 3057g et seq.); and(2)$8,069,940 shall be for providing services through the Native American caregiver support program under part C of title VI of such Act (42 U.S.C. 3057k–11 et seq.): Provided, That the amount appropriated under this heading is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).